Citation Nr: 9928631	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1957 to September 1960.  He also served as a 
member of the Air and Army National Guard from the states of 
California and New York from April 1963 to December 1988.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1989 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs Regional Office (VARO).  In a June 1994 
decision the Board denied the appellant's claims for service 
connection for a cervical spine disorder and a low back 
disorder.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  He was represented in 
his appeal to the Court by Mr. William G. Smith, Esquire (who 
no longer represents the veteran before VA).  The Office of 
General Counsel for VA represented the Secretary of VA in the 
appeal to the Court.  The parties filed a Joint Motion for 
Remand in April 1995, requesting that the Court vacate the 
Board's decision and remand the case to the Board for 
additional development and readjudication.  The Court granted 
the joint motion later that same month.  The case was then 
returned to the Board for compliance with the directives in 
the Court's order and the Joint Motion for Remand.  

The Board subsequently remanded the case to the RO in August 
1995 for additional development and readjudication.  The 
development was accomplished, the RO again denied the 
appellant's claims, and the issues are now properly before 
the Board for appellate review on the merits.  


FINDINGS OF FACT

1.  Objective medical evidence shows that both the 
appellant's low back disorder and cervical spine disorder 
were first manifest after the appellant's original period of 
active duty service in the U. S. Air Force, and not during an 
active duty period of National Guard service.  

2.  There is no objective medical evidence that the 
appellant's current low back disorder or cervical spine 
disorder permanently increased in severity as a result of a 
period of service.  

3.  The complaint of back pain after pushing a box in 
December 1987, was an acute and transitory injury, causing no 
permanent increase in the underlying low back disorder.


CONCLUSION OF LAW

A lumbar and cervical spine disorder was not incurred in or 
aggravated while the veteran was performing active duty or 
active duty for training, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6, 
3.7, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v Derwinski, 1 Vet. App. 78 (1990).  All available VA medical 
records have been obtained and the development requested by 
the Board's August 1995 Remand completed.  In reaching this 
determination, the Board notes the appellant's argument that 
the RO failed to comply with the terms of the Remand in that 
the appellant was not afforded a VA physical examination.  
First, the Board notes that the August 1995 Remand did not 
direct that the appellant be examined.  Second, the Board 
finds that the VA medical opinion, dated January 1994, is 
based on a complete review of the medical evidence of record 
and provides sufficient medical information, without need for 
a current physical examination, to allow an equitable and 
just resolution on the merits as to the issues on appeal.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a) (West 1991) has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

The appellant initially served on active duty in the United 
States Air Force from January 1957 to September 1960.  
Thereafter, he was a member of the Air National Guard for the 
state of New York, from April 1963 to April 1966; a member of 
the Air National Guard for the state of California from 
October 1966 to October 1976; and a member of the Army 
National Guard for the state of California from October 1976 
to October 1981, and again from April 1983 until his 
retirement due to physical disability in December 1988.  
During his years of participation in the National Guard, the 
appellant had periods of active duty, active duty for 
training (ADFT) and inactive duty service.  His active duty 
service in the National Guard included the following periods:  
from April 1986 to June 1986; from October 1986 to May 1987; 
from May 1987 to September 1987; and from October 1987 to 
February 1988.

I.  Factual Summary

Review of the service medical records from the appellant's 
initial period of active duty service in the United States 
Air Force revealed no evidence of a low back or cervical 
spine disorder or disability.  

A private hospital summary report, dated July 7, 1964 to July 
31, 1964, from the New York University Hospital, noted that 
the appellant was admitted for complaint of low back pain of 
one month duration which had developed on-the-job with no 
history of trauma.  X-rays revealed no abnormalities and he 
was treated conservatively with bedrest and discharged after 
three weeks with improvement.  The final diagnosis was right 
trochanteric bursitis.

In November 1964, the appellant was readmitted to the 
University Hospital for complaints of low back pain for five 
months duration.  He reported he had twisted his back while 
at work and had experienced pain ever since.  He was employed 
as a truck driver for United Parcel Service (UPS).  On 
examination, weakness was noted over the right extensor 
hallucis longus and ankle jerk was absent.  A myelogram 
utilizing Pantopaque dye revealed a large extruded disc at 
L4-L5.  The disc was surgically excised with spinal fusion at 
L4-L5.  Following surgery, the appellant was treated for a 
postoperative infection and ultimately discharged in December 
1964.

A re-enlistment examination report for the Air National Guard 
dated April 1966 noted a history of spinal fusion but no 
complications or sequelae were identified.  Subsequent 
service medical examination reports dated in October 1966 and 
February 1970 noted no spinal disability and found no 
complications or sequelae from the previous spinal fusion.

VA examination report dated July 1973 noted a reported 
history of lumbar diskectomy and fusion in 1 964 with 
additional surgery in 1971.  On examination the lumbar spine 
revealed full and painless range of motion.  The appellant's 
gait was normal and he could walk on his heels and toes, 
squat and rise without difficulty.  X-rays of the lumbosacral 
spine revealed findings consistent with laminectomy involving 
L4-L5-S1, as well as degenerative changes and narrowing of 
the intervertebral disc spaces at L-L5, L5-S1.

An Air National Guard evaluation examination report dated 
July 1973 noted a history of spinal surgery in 1964 and 1971.  
However, no significant abnormalities were noted and the 
appellant was considered to be qualified for service.

A hospital summary report dated August 7, 1976 to August 13, 
1976, from the Ontario Community Hospital, noted the 
appellant presented and was admitted following involvement in 
a fight.  He reported a history of having lost consciousness 
after being hit with fists about the face and head.  X-ray 
examination of the cervical spine revealed a slight reversal 
of the cervical lordosis and slight limitation of motion on 
flexion suggesting significant cervical muscular spasm.  
Minor marginal spurring of the anterior surface of the C5-C6 
was also noted.  However, it was noted that the x-ray 
examination was negative for any signs of trauma related to 
the fight.

An Army National Guard enlistment examination dated April 
1983 noted the presence of surgical scars below the larynx 
and the lumbosacral spine.  No musculoskeletal abnormalities 
were noted and the appellant was considered to be qualified 
for service.

Additional service medical records show that the appellant 
was seen in May 1983 with complaints of neck and shoulder 
pain.  The appellant was noted to be status post cervical 
fusion and on examination moderate bilateral cervical muscle 
spasms were noted.  The assessment was status post cervical 
fusion with moderately severe muscle spasm.

In April 1987, the appellant was seen at the Vandenberg Air 
Force Base Hospital for a permanent profile request.  It was 
noted that the appellant was status post L4-L5 diskectomy and 
fusion in 1964, and again in 1971, and status post cervical 
diskectomy with fusion at C5-C6 in 1983.  The appellant 
reported that he had a graft from his right hip to the 
cervical spine and since that time he had right leg 
paresthesia.  On examination , decreased anterolateral thigh 
sensation was noted.  The diagnostic impression was status 
post fusion of L4-sacrum with persistent right buttock pain.

In June 1987, the appellant was seen at the Letterman Army 
Medical Center, San Francisco, California.  He reported 
complaints of persistent right buttock and back pain.  
Examination revealed that his deep tendon reflexes were 
diffusely hypoactive.  No other significant findings were 
noted and the appellant was placed on a physical profile due 
to his low back pain.  

In November 1987, while in active duty status, the appellant 
complained of pain in his back after assisting MSgt.  
[redacted] move cabinets away from a wall.  MSgt. [redacted] 
submitted a sworn statement dated January 1988, concerning 
this incident.  MSgt. [redacted] further stated that the 
appellant indicated after several days that the pain seemed 
to have subsided.  MSgt [redacted] also stated that in early 
December 1987, the appellant reported to sick call with 
complaint of back pain after he lifted a heavy box.  

There is also a sworn statement of the appellant dated 
January 1988, concerning the December 1987 incident.  He 
stated that while moving boxes on December 4, 1987, he 
experienced a sharp pain in his lower back.  Subsequently, on 
December 9, 1987, he presented at the emergency room on 
Vandenberg Air Force Base (AFB) and was sent home on bed rest 
awaiting evacuation to Letterman Army Medical Center.

Service medical record dated December 1987 shows evaluation 
of an acute onset of low back pain while lifting boxes.  The 
pain was localized to the right lumbosacral area.  On 
examination full forward lumbar flexion and lateral flexion 
was noted.  He could stand on his toes and his motor strength 
and sensation were intact.  X-ray examination was noted to be 
consistent with previous surgeries.  The assessment was 
mechanical low back pain.

Of record is a written memorandum to the appellant's 
commanding officer, dated December 29, 1987, from Lt. Colonel 
W. C. Bergman, M.D., Chief of Neurosurgery at Letterman Army 
Medical Center.  Dr. Bergman indicated that the appellant was 
currently suffering from "significant lumbar radiculopathy 
(low back pain with leg pain and dysfunction)... ."  The 
appellant was making an effort to reduce his weight which was 
one of the major issues involved.  The physician was hopeful 
that additional surgical procedures could be avoided with 
conservative treatment.

A service medical profile record, signed by Dr. Bergman, 
indicated that the appellant was functionally limited to not 
lifting more than five pounds, and no prolonged sitting or 
standing due to a diagnosis of lumbar radiculopathy.

A special National Guard medical disability statement dated 
March 1988, completed by the appellant's military treating 
physician, indicated that the appellant had been scheduled 
for a Medical Evaluation Board (MEB).  The cause of his 
disability was "arachnoiditis lumbar spine".  The appellant 
had been treated with medication, physical therapy, bedrest, 
and steroid injections; he was unable to return to normal 
duty.  The physician further noted that the episode of 
discomfort might improve temporarily, but could recur 
intermittently in the future.

In early September 1988, the appellant was issued a permanent 
medical profile limiting his physical activity to exclude 
running, jumping, pushups or lifting over 10 pounds.  

Later in September 1988, a service MEB examination was 
conducted.  In the MEB's final medical report, it was noted 
that the appellant had been hospitalized since February 1988 
for evaluation of his back and an urological problem.  The 
appellant reported complaints of low back and lower extremity 
pain as well as urinary difficulties.  The appellant had a 
history of two low back procedures, including a disc removal 
in 1964 and an L4-L5 fusion in 1971.  Both procedures were 
performed in an attempt to treat back and lower extremity 
pain and were preceded by myelography.  A history of severe 
neck pain which eventually resulted in myelography and a 
cervical spine fusion in 1983 was also noted.  The appellant 
reported that he experienced chronic and intermittent 
problems with his back and neck, and more recently with 
urinary frequency.  

The MEB report reflected that on examination the appellant 
was considered to be moderately obese with appropriate 
surgical scars.  His gait was mildly antalgic and straight 
leg raising was positive on the right for back pain at 75 
degrees.  Sensory examination revealed decreased sensation to 
pinprick on the anterior right thigh and the dorsum of both 
feet.  Diffuse hypalgesia was also noted over the left arm 
with subjective sensation of "falling asleep".  During 
hospitalization the appellant underwent Iohexol myelography 
which conclusively demonstrated severe arachnoiditis, which 
was considered entirely sufficient to explain the appellant's 
complaints and physical findings.  It was noted that the 
disease process was an occasional complication of multiple 
myelograms and multiple spinal operative procedures.  It was 
further noted that the appellant had underwent extensive 
urologic workup and a subsequent transurethral prostatic 
resection (TURP) for benign prostatic hypertrophy with outlet 
obstruction.  Postoperatively, the appellant continued to 
complain of incontinence and erectile dysfunction.  
Additional studies revealed adequate blood supply to the 
penis, however, it was also indicated that neurogenic 
impotence due to the TURP or an effect of the arachnoiditis, 
could not be ruled out.  The MEB recommended that the 
appellant's case be referred to a Physical Evaluation Board 
(PEB).

The report of the PEB, also dated in September 1988, 
reflected that the appellant was found physically unfit for 
further service; therefore, permanent retirement due to 
disability was recommended.  The disability was described as:  
"Status post low back diskectomy (1964), fusion (1971) of 
L4-L5, cervical fusion 1983, TURP 1988 with residual back 
pain (complicated by obesity) attributable to arachnoiditis; 
with stress incontinence."

VA medical treatment records dated April 1989, show that the 
appellant presented with complaint of constant back pain and 
history of recent discharge from military because of back 
pain.  He requested orthopedic evaluation and refill of 
medication prescriptions.  He was seen in orthopedic clinic 
and provided prescriptions for Percocet and Flexeril.  He 
continued to be seen in orthopedic clinic periodically for 
follow-up and refill of prescriptions from 1989 through 1991.  

The appellant presented testimony at a personal hearing held 
in April 1991 before a hearing officer at the RO.  He 
testified that his low back disability first manifested after 
30 days ADFT at Norton Air Force Base in California when he 
drove back to New York in approximately 2 1/2 days.  He pushed 
himself and by the time he reached home his back was in "bad 
condition".  Thereafter, he tried to move something and his 
back "just went out completely at that point" necessitating 
surgery.  He admitted he was working for UPS at that time in 
1964 and that he won disability compensation from the company 
as a result of that injury.  

With regard to his cervical spine disability, the appellant 
testified that he had not been involved with the military 
from October 1981 to April 1983.  During this period, he 
experienced a sudden onset of sharp pain in his neck which 
was not related to any previous traumatic injury.  He 
underwent surgery of the cervical spine in April 1983.  

The appellant also testified in April 1991, that he was 
admitted to Letterman Army Medical Center in February 1988 
for the purpose of having surgery on his back but it was 
canceled because he was told further surgery would not help 
his condition.  It was his belief that his back conditions 
had been aggravated by service.

VA medical treatment record dated October 1991, noted 
complaint of increased neck pain and possibility of further 
surgery to cervical spine.  VA hospital summary report dated 
January 1992 indicates that the appellant was admitted for a 
cervical myelogram; however, it could not be performed due to 
previous back surgery.  An MRI was recommended.  The 
diagnosis was cervical spinal stenosis.

VA neurosurgery consult report dated August 1992, noted that 
the appellant had underwent surgical fusion of C5-C6 in 1983 
with some relief of pain but not spectacular results.  
Physical examination revealed essentially normal clinical 
findings.  Recent MRI (April 1992) had shown borderline 
stenosis at right C3-4, neural foraminal narrowing at C5-6 
and severe spinal stenosis noted at C5-6 with defect at c5-6 
related to spinal surgery.  The appellant was seen again in 
the neurosurgery clinic in November 1993, with complaint of 
pain and intermittent numbness in neck and shoulders.  
Chronic use of Percocet was noted.  EMG and radiographic 
studies were ordered.

Electromyographic (EMG) and nerve conduction (NCV) studies 
were performed in December 1993.  VA medical records show 
that the EMG findings were consistent with a C6 and C7 
radiculopathy, left side, mild, and only questionable 
evidence of a C7 radiculopathy on the right.  NCV findings 
were normal with no evidence of peripheral neuropathy.  It 
was also noted in December 1993, that discontinuance of the 
Percocet was discussed and the appellant indicated he would 
fight that.

A statement dated January 1994, from David D. Anderson, M.D., 
medical advisor to the Board noted that:

Arachnoiditis is by definition an  
inflammation of the arachnoid, one of 
three layers of the protective covering 
of the brain and spinal cord.  An 
inflammatory reaction of this layer can 
be due to an infectious agent, chemical 
agent or possibly mechanical trauma.  The 
absence of a febrile clinical course or 
the isolation of an infectious agent 
along with the documented use of 
Pantopaque dye for myelography on more 
than one occasion, in my opinion, leads 
to the conclusion that the myelography 
and surgery are the most likely causes of 
the arachnoiditis.

There is no known causal relationship 
between arachnoiditis and benign 
prostatic hypertrophy (BPH).  Surgical 
treatment for BPH with bladder outlet 
obstruction has been described as being 
associated with bladder incontinence.  In 
medical literature arachnoiditis has been 
associated as a possible cause of stress 
incontinence and also impotency.

VA medical treatment records dated in 1994 show that the 
veteran was seen regularly in the Pain Clinic beginning in 
March 1991.  In March 1994 it was noted that following the 
second lumbar spine surgery he was fairly well until 1987 
when he pushed a box and subsequently developed pain in 
lumbosacral spine.  He has had local pain in lumbosacral area 
radiating to legs ever since.  In April 1994, the assessment 
was:  

1.  Chronic myofascial 
tightening/cervical muscular guarding, 
suboccipital spasm/occipital neuralgia 
syndrome on the left
a.	Status post cervical spinal fusion 
at C5-6
b.	No signs of cervical radiculopathy
c.	Cervical stenosis at the C5-6 level

2.  Status post lumbar fusion
a.	Symptomatology indicative of lumbar 
spinal stenosis
b.	Iliolumbar/gluteal myofascial pain 
syndrome, left greater than right, 
probably secondary to old 
sprain/strain injuries along with  
postoperative guarding

Additional notes from Pain Clinic dated through September 
1995, show continued treatment with medication, injections, 
and recommendations to lose weight.  

As noted in the introduction to this decision, the Board 
remanded this case in August 1995 for additional development.  
VA medical treatment records as well as any additional 
service medical and personnel records from the appellant's 
National Guard service were requested.  Additional VA 
treatment records as well as additional service records were 
associated with the claims folder, as noted above.  

In April 1999, the RO forwarded the appellant's complete 
claims folder with all associated medical evidence to be 
reviewed by a VA physician, for the purpose of providing a 
medical opinion as to whether either the appellant's cervical 
spine or low back disorder was aggravated by service.  

In May 1999, Dr. R. Hamm provided a written medical opinion 
as well as a summary and analysis of the medical evidence 
with regard to the issue of in-service aggravation of the 
appellant's cervical spine and low back disabilities.  Dr. 
Hamm summarized the veteran's recent medical records as "a 
pattern of questionable management of pain with large doses 
of controlled narcotics, coupled with pleas to the veteran to 
lose weight to reduce the strain carried by his spine and a 
gradually worsening clinical picture including development of 
symptoms of incontinence and erectile dysfunction 
(impotence?) over the years following this veteran's medical 
discharge [from service]."

Dr. Hamm also conceded that there was no question that the 
medical evidence painted an entirely different picture of the 
appellant's back at the time of his discharge in 1988 from 
that noted on his enlistment and re-enlistment examination 
reports.  However, he did not attribute this increase in 
disability to the appellant's service, or any particular 
event therein.  

With regard to the cervical spine disorder, Dr. Hamm stated 
that he did not find any evidence of cause or aggravation of 
any cervical spine condition.  Rather, the entries showed 
evidence only for minor, transient reaction to apparent acute 
muscular trauma confined to the lumbosacral paraspinal 
musculature caused by moving files and /or boxes.  With 
regard to the lower spine disorder, Dr. Hamm noted that the 
affidavits and subsequent medical reports regarding the 
November/December 1987 incident referred essentially to an 
acute pain, most likely muscular in nature involving the 
appellant's low back.  

Dr. Hamm summarized his medical conclusions as follows:

After my thorough review, I believe that 
[the appellant] did aggravate his lowback 
condition by moving files/boxes in late 
1987, however there is no evidence 
whatsoever that the aggravation was 
anything other than transient in nature.  
Since we have ample evidence that 
arachnoiditis, particularly adhesive 
arachnoiditis can be caused by contrast 
media (E.g. Pantopaque) and surgeries 
themselves (spinal fusion, diskectomy), 
and since the muscular trauma could have 
caused no more than transient 
aggravation, I do not see any connection 
between the veteran's current low back 
disability, or cervical spine disability, 
and the traumas noted by the veteran.

*	*	*	*	*	*	*	*	*
OPINION:  There is no causal or 
aggravational connection between the 
veteran's military service, including 
active duty in the National Guard and the 
veteran's current condition.


II.  Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. 101(24), 106, 1110, 1131 (West 1991).  

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (1998).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principals may be considered in determining whether 
an increase is due to the natural progress of the condition.

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  This means the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991);Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

Initially, the Board finds that there is no medical evidence 
of record to support the appellant's contention that either 
his cervical spine disorder or his low back disorder was 
incurred in service.  While the appellant initially argued 
that a return trip home from a period of active duty for 
training in 1964 put his back in "bad condition", the 
objective medical evidence does not support this argument.  
On hospitalization in November 1964, the appellant reported 
that the onset of symptoms were related to an incident at 
work during which he twisted his back and experienced pain.  
It is further noted that at the time of this incident the 
appellant was employed with a package delivery company.  In 
addition, the appellant himself conceded, during his 1991 
hearing, that he was not contending that his back was 
originally injured in service, but rather that his service 
had aggravated both preexisting back conditions.  In 
addition, with regard to the cervical spine disorder, the 
appellant testified at his hearing in 1991 that the cervical 
spine disorder had its onset in 1983 prior to his entry back 
onto active duty for training.  

Thus, the determinative issue before the Board is whether 
either the low back or cervical spine disability was 
aggravated (permanently increased in severity) by the 
appellant's service.

After careful review of all the medical evidence of record 
the Board finds that neither the appellant's cervical spine 
disorder nor his low back disorder permanently increased in 
severity due to his service.  

With regard to the cervical spine disorder, the Board notes 
that while the appellant was treated with complaint of neck 
and back pain in 1976 after being involved in a fight, and x-
ray examination revealed a slight reversal of the cervical 
lordosis and minor marginal spurring of the anterior surface 
of C5-C6, the examiner indicated that there were no findings 
consistent with trauma related to the fight.  Likewise, there 
are no subsequent objective medical evidence of any chronic 
residuals from that incident.  Thus, the Board finds that 
there is no additional objective medical evidence to 
establish that the appellant's current cervical spine 
disorder was aggravated during any of the appellant's periods 
of service.

With respect to the lumbar spine disorder, the appellant has 
argued, in essence, that the incident in November/December 
1987 is representative of aggravation.  However, although the 
appellant was treated in December 1987 for complaints of low 
back pain after moving boxes while on active duty, 
examination at that time revealed full forward lumbar flexion 
and lateral flexion, that motor strength and sensation were 
intact and that the appellant could stand on his toes.  X-ray 
examination revealed findings consistent with the previous 
surgeries with no evidence of new pathology related to the 
box moving incident.  It is further noted, that the veteran 
had been seen in April 1987, prior to that incident, at the 
Vandenberg Air Force Base Hospital seeking a permanent 
physical profile based upon his history of spinal surgeries 
and associated complaints of pain and paresthesia.  The Board 
further notes that review of the appellant's medical history 
prior to the December 1987 incident, and subsequent thereto, 
shows consistent complaints of pain with no significant 
increase in the clinical findings with regard to the 
appellant's low back disorder.  

Finally, the Board notes that, giving the appellant the 
benefit of all reasonable doubt, the diagnosis of 
arachnoiditis in 1988, might be considered an increase in 
disability of the pre-existing low back disorder.  However, 
even so, there is clear and unmistakable evidence that the 
arachnoiditis was not the result of service or any incident 
therein, but rather that it developed as a result of the 
veteran's multiple myelograms and/or spinal surgeries for his 
pre-existing cervical spine and low back disorders.

Accordingly, entitlement to service connection for a cervical 
or lumbar spine disorder, to include arachnoiditis, is not 
warranted.


ORDER

Service connection for cervical and lumbar spine disorders, 
to include arachnoiditis, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


